Staley, Jr., J.
Appeal from a judgment of the Court of Claims in favor of respondent entered November 22, 1965 upon decision of the Court of Claims which dismissed the claim on the ground that the claimants had failed to prove facts sufficient to constitute a cause of action. The appellant [Marion Kelly] sustained personal injuries on November 1, 1963 when she fell in the foyer of Crane Hall at the State College of Education at Potsdam, New York. It had commenced raining at about 7:00 a.m. on November 1, 1963, and appellant arrived at Crane Hall at about 9:30 a.m. to attend a music festival. As appellant entered Crane Hall, she took several steps and fell. There is evidence in the record that the floor was wet and dirty, but the appellant testified that she did not see any water or dirt on the tile floor before she fell. There is no explanation of what caused the appellant to fall, and there is no proof that the respondent had any actual or constructive knowledge of any dangerous condition to require it to use care to remedy such condition. In our opinion, the appellant failed to establish that the respondent had not exercised reasonable care in the maintenance of the premises under the weather conditions prevailing at the time of the accident. (Cf. Spaulding v. Christakos, 269 App. Div. 909, affd. 295 N. Y. 973; Miller v. Cimbel Bros., 262 N. Y. 107; Antenen v. New York Tel. Co., 271 N. Y. 558; Boccaccino v. Our Lady of Pity B. C. Church, 18 A D 2d 1055.) Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds; Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.